Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 6 January 2020.  In virtue of this communication, claims 1-31 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 1/6/2020, 4/10/2020, 4/22/2021, 7/16/2021, and 12/9/2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 10, the removal in the preliminary amendment of “flash housing” from “flash housing fastening element” renders “fastening element” indefinite as there are two in claim 7, the flash housing fastening element and the flash light shaping tool fastening element.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 7, 10, 13-20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivard et al. (Publication No.: US 2012/0154627 A1, herein known as D1) in view of Ng et al. (Publication No.: US 2012/0268913 A1, herein known as D2) and/or Kaji et al. (Patent No.: US 6,088,543, herein known as D3).
With respect to claim 1, D1 discloses a flash housing for photographic purposes, said flash housing comprising (flash housing 202, 2B): 
a flash forming element arranged to generate a flash light (light source 166; [0038], 
an opening element arranged to let at least part of the generated flash out of the flash housing so as to obtain a flash light (Figs. 1A/1B, the unreferenced opening overall that the light exits for the flash functionality), and 
a fastening element (coupling 212; Fig. 2A, [0058]) for attachment of a flash light shaping tool (color compensation tool 200; Fig. 2A), the fastening element configured for attachment of the flash light shaping tool on top of the opening element (Fig. 2B; [0058]), and the fastening element is arranged at least partly along a border of the lens element for magnetic engagement with a corresponding fastening element at the flash light shaping tool (surrounds as seen in Fig. 2B, [0060] details the coupling can be a magnetic attraction).
D1 does not explicitly disclose the lens element (no lens is defined in the flash unit).
D2 ([0012]) teaches that hot shoe or bracket strobe devices (with the same type of physical design in the figures as D1) typically have a variety of plastic diffusers for attachments to the strobe lens, and D3 teaches a flash device that uses a Fresnel lens arranged at the front to diffuse the light to obtain a wide angle even if the flash window is small (Column 6 lines 10-19).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flash housing to utilize a lens in the flash device of D1 as commonly known or specifically a Fresnel lens to effectively diffuse the light as taught by both D2 and D3 to direct the light in a desired way, such as wide-angle in the case of D3.
Alternatively, it would have also been obvious to one of ordinary skill in the art to utilize the flash light shaping tool of D1 over either the flash housings of D2 or D3.

With respect to claim 7, see rejection of claim 1 above.

With respect to claim 10, the combination of D1, D2, and D3 further discloses a set wherein the flash housing fastening element and/or the flash light shaping tool fastening element encloses the entire border of the lens element (see D1 Fig. 2B).

With respect to claims 13-15, while the combination of D1, D2, and D3 does not disclose these features, a duplication of parts and the inherent polarity nature of magnetic couplings would allow for multiple color compensation units that can magnetically attract to one another, and any one of the (modified or original) magnetic couplings can be considered an “additional” fastening element.  As there is no functional limitation to these claims with regards to the flash housing or operation, any series of the light shaping tools snapped together by their magnetic couplings would qualify for these claims.

With respect to claim 16, see rejection of claim 1 above.

With respect to claim 17-19, see rejections of claims 13-15 above.  Stackable in this instance does not particularly impart any functional distinctions on the light shaping tools as they are “stackable” by nature of being able to be connected to the flash housing, in addition to the previous arguments that the magnetic couplings would allow the flash light shaping tools to be attracted and coupled to each other.

With respect to claim 20, the combination of D1, D2, and D3 further discloses a light shaping tool wherein the flash light shaping tool comprises a holder for a flash light shaping element (main body of color compensation unit 200 with light shaping element lens 122; D1 [0042]).

With respect to claim 28, the combination of D1, D2, and D3 further discloses a light shaping tool wherein said first and/or second fastening element being accommodated in said holder (all pieces are part of main body of color compensation unit 200).

Claims 2-4, 8-9, 21-26 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1, D2, and D3 as applied to claims 1, 7, and 20 above, and further in view of Lau (Patent No.: US 8,712,234 B1, herein known as D4).
With respect to claim 2, the combination of D1, D2, and D3 does not explicitly disclose a housing wherein the fastening element comprises at least one permanent magnet (only a generic magnetic coupling attachment is described).
D4 teaches a light shaping tool with an attachment that uses a magnetic coupling that specifically uses magnetic strips (Column 3 lines 43-48).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the housing of the combination of D1, D2, and D3 by specifically using magnetic strips as the magnetic coupling means as a design choice used for a similar function in the prior art as taught by D4.

With respect to claim 3, the combination of D1, D2, and D3 does not explicitly disclose a housing wherein the fastening element is at least partly formed by a ferromagnetic material arranged to engage with the fastening element of the flash light shaping tool, comprising at least one permanent magnet (only a generic magnetic coupling attachment is described).
D4 teaches a light shaping tool with an attachment that uses a magnetic coupling that specifically uses magnetic strips (Column 3 lines 43-48).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the housing of the combination of D1, D2, and D3 by specifically using magnetic strips as the magnetic coupling means as a design choice used for a similar function in the prior art as taught by D4.

With respect to claim 4, the combination of D1, D2, D3, and D4 further discloses a housing wherein the fastening element encloses the entire border of the lens element (see Fig. 2B of D1 or Fig. 13 and 16 of D4).

With respect to claim 8, see rejection of claim 3 above.

With respect to claim 9, see rejection of claim 3 above.  It has been held that a mere reversal of parts is an obvious variant over the prior art, and switching the location of the magnetic strips would have been obvious to one of ordinary skill in the art.

With respect to claims 21-26, the combination of D1, D2, and D3 does not disclose a light shaping tool further comprising the light shaping element, said light shaping element comprising a screen and being attached or attachable to and extending from the holder, wherein said screen being arranged in the beam path of at least part of the flash light (claim 21), wherein the screen is at least partly reflective and arranged to redirect at least a part of the flash light (claim 22), wherein the screen is arranged to diffuse at least part of the flash light (claim 23), wherein the screen is made of a textile material (claim 24), and wherein the screen is hood shaped (claim 25), wherein the hood shaped screen is collapsible and spring loaded and wherein the spring is semi-tensioned or substantially un-tensioned with the hood shaped screen is in its unfolded state and tensioned when the hood shaped screen is in its collapsed state (claim 26).
D4 teaches a hood shaped, light shield to be attached to and placed around a holder and comprising a screen (light shield 800) that is partly reflective and arranged in the path of the emitted flash light (Figs. 13, 17, and 18; Column 4 lines 32-55), and is collapsible for storage (Column 3 lines 1-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the light shaping tool of the combination of D1, D2, and D3 by further adding a light shield to the tool as taught by D4 to gain the advantage of directing the light emitted from the tool after the color compensation has been performed by the tool of the combination.

With respect to claims 29-31, the combination of D1, D2, and D3 does not disclose a tool wherein the holder comprises a first and second holder part arranged to support and exchangeable flash light shaping element by magnetic engagement between the first and second holder parts (claim 29), wherein the first and second fastening elements are arranged to provide the magnetic engagement (claim 30), or further comprising third and fourth fastening elements arranged to provide the magnetic engagement between the first and second holder parts (claim 31).
D4 teaches a light shield to be attached to by magnetic strips (see above) in one embodiment, and placed around a holder and comprising an exchangeable flash light shaping element (light shield 800) (Figs. 13, 17, and 18; Column 4 lines 32-55).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the tool of the combination of D1, D2, and D3 by utilizing the diffusing and light directing shield of D4 to gain the advantage of directing the light emitted from the tool after the color compensation has been performed by the tool of the combination.  It would have further been obvious to utilize the already magnetic attachment elements, or add additional magnetic attachment elements for the already present magnetic coupling for the combination of D1, D2, and D3, to connect the magnetic strip elements of D4 too to make the couplings multi-purpose without requiring additional elements.
Shapir, cited in full below, further teaches an attachment over a flash element housing that can have an additional light shield member connected to it as known in the art to combine these elements together.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1, D2, and D3 as applied to claims 1 and 7 above, and further in view of Khosravi et al. (Patent No.: CA 2977859 C, herein known as D5, cited in the IDS on 1/6/2020).
With respect to claim 5, the combination of D1, D2, and D3 does not disclose a housing wherein the lens element has a substantially circular cross-section (the combination appears from Figs. 1A and 2B to be rectangular).
D5 teaches a light shaping tool attachment (20; Fig. 4) with a circular cross section that is placed over a flash device with a lens with a circular cross section (smart phone flash 92).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the housing of the combination of D1, D2, and D3 by changing the shape of the rectangular cross-section to a circular cross-section such as the system shown in D5 as it has been held that a mere change in shape is an obvious variant over the prior art and D5 shows a configuration with such shape.  Furthermore, the design choice would be dependent on the camera body the flash is connected to in cases like D5 in which the camera is a smartphone, and the desired light distribution as the rectangular cross section emits more light in the horizontal axis and a circular would have a more evenly distributed emission.

With respect to claim 11, see rejection of claim 5 above.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1, D2, and D3 as applied to claims 1 and 7 above, and further in view of Shiojiri (Patent No.: US 4,141,059, herein known as D6).
With respect to claim 6, the combination of D1, D2, and D3 does not disclose a housing further comprising a zoom element rotatably arranged coaxially with and outside the fastening element and operatively connected to the flash forming element so as to control movement of the flash forming element by manual rotation of the zoom element.
D6 teaches a zoom mechanism for moving the light shaping element towards and away from the lens element (Fig. 5A, 5B; Column 3 line 61 – Column 4 line 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the housing of the combination of D1, D2, and D3 by utilizing/incorporating a zoom mechanism as taught by D6 which would allow the divergence angle of light to be changed from narrow to wide angle based on the distance the light shaping tool to the lens element.

With respect to claim 12, see rejection of claim 6 above.



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokoyama (Patent No.: US 9,285,659 B2) teaches an attachment mechanism for a light directing member.
Coughenour et al. (Patent No.: US 10,942,423 B1) teaches an attachment mechanism for diffusing light from a flash source.
Shapir (Patent No.: US 8,886,027 B1) teaches an attachment mechanism that has a secondary attachment for a removable light directing member.
Hughes (Patent No.: US 7,360,909 B1) discloses a hook and loop fastener for a light shield for a flash unit.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
3/26/2022